Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered June 5, 2002, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff was injured in a fire in the apartment that she rented from defendant landlord. She contends that the proximate cause of her injuries was the absence of an operating smoke detector in the apartment. However, it was not the *620landlord’s duty to maintain or replace the smoke detector subsequent to the commencement of the apartment’s occupancy (Administrative Code of City of NY § 27-2045 [b]), and plaintiff has offered no evidence to rebut the building superintendent’s sworn statement that, immediately prior to the occupancy in question, he installed an operating smoke detector in the subject apartment. Accordingly, inasmuch as no triable issue has been raised as to whether the landlord failed to satisfy the duty it had under the Administrative Code to provide a working smoke detector in plaintiffs apartment at the commencement of the tenancy, the complaint was properly dismissed.
We have reviewed plaintiffs remaining arguments and find them unavailing. Concur — Tom, J.P., Rosenberger, Lerner and Marlow, JJ.